EXHIBIT 16.1 December 5, 2013 US Securities Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Audit – Tax – Advisory Grant Thornton LLP th Street, Suite 1400 Minneapolis, MN 55402-1459 T 612.332.0001 F 612.332.8361 www.GrantThornton.com Re: Clearfield, Inc. File No. 000-28414 Dear Sir or Madam: We have read Item4.01 of Form 8-K of Clearfield, Inc. dated December4, 2013, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ Grant Thornton LLP
